Exhibit 2 TRANSACTIONS The following table sets forth all transactions with respect to Shares effected in the last sixty days by the Reporting Persons on behalf of the Reporting Persons in respect of the Shares, inclusive of any transactions effected through 4:00 p.m., New York City time, on November 23, 2014. All such transactions were purchases or sales of Shares effected in the open market, and the table includes commissions paid in per Share prices. Trade Date Reporting Person Effecting Transaction Buy/Sell Quantity Price ($)1 1. 09/25/2014 40 North Investments Buy 2. 09/25/2014 40 North Investments Buy 3. 09/25/2014 40 North Investments Buy 4. 09/26/2014 40 North Investments Buy 5. 09/29/2014 40 North Investments Buy 6. 09/30/2014 40 North Investments Buy 7. 09/30/2014 40 North Investments Buy 8. 10/01/2014 40 North Investments Buy 9. 10/01/2014 40 North Investments Buy 10/02/2014 40 North Investments Buy 10/03/2014 40 North Investments Buy 10/03/2014 40 North Investments Buy 10/06/2014 40 North Investments Buy 10/07/2014 40 North Investments Buy 10/08/2014 40 North Investments Buy 10/09/2014 40 North Investments Buy 10/10/2014 40 North Investments Buy 10/10/2014 40 North Investments Buy 10/13/2014 40 North Investments Buy Trade Date Reporting Person Effecting Transaction Buy/Sell Quantity Price ($)1 10/13/2014 40 North Investments Buy 10/13/2014 40 North Partners Sell 10/14/2014 40 North Investments Buy 10/14/2014 40 North Investments Buy 10/14/2014 40 North Partners Sell 10/15/2014 40 North Investments Buy 10/15/2014 40 North Investments Buy 10/15/2014 40 North Partners Sell 10/16/2014 40 North Investments Buy 10/17/2014 40 North Investments Buy 10/20/2014 40 North Investments Buy 10/21/2014 40 North Investments Buy 10/21/2014 40 North Investments Buy 10/22/2014 40 North Investments Buy 10/23/2014 40 North Investments Buy 10/24/2014 40 North Investments Buy 10/24/2014 40 North Investments Buy 10/27/2014 40 North Investments Buy 10/28/2014 40 North Investments Buy 10/29/2014 40 North Investments Buy 10/30/2014 40 North Investments Buy 10/31/2014 40 North Investments Buy 11/03/2014 40 North Investments Buy 11/04/2014 40 North Investments Buy 11/04/2014 40 North Investments Buy 11/05/2014 40 North Investments Buy 11/06/2014 40 North Investments Buy 11/06/2014 40 North Investments Buy 11/07/2014 40 North Investments Buy 11/07/2014 40 North Investments Buy Trade Date Reporting Person Effecting Transaction Buy/Sell Quantity Price ($)1 11/10/2014 40 North Investments Buy 11/11/2014 40 North Investments Buy 11/12/2014 40 North Investments Buy 11/13/2014 40 North Investments Buy 11/14/2014 40 North Investments Buy 11/14/2014 40 North Investments Buy 11/17/2014 40 North Investments
